Citation Nr: 1526422	
Decision Date: 06/22/15    Archive Date: 06/30/15

DOCKET NO.  06-07 544	)	DATE
	)
MERGED APPEAL	)


On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to an increased rating for bone spurs of the right foot, in excess of 10 percent prior to March 17, 2014, and in excess of 20 percent thereafter.

2. Entitlement to a higher initial rating for posttraumatic stress disorder (PTSD) with major depression in excess of 70 percent prior to March 20, 2014.

3. Entitlement to an effective date earlier than June 12, 2003 for the grant of service connection for PTSD with major depression. 

(The issues of service connection for a bee sting; and the issues of higher initial ratings for degenerative joint disease of the knees and bone spurs of the left foot; increased ratings for chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome; and earlier effective dates for degenerative joint disease of the knees, chronic fatigue syndrome, fibromyalgia, and sleep apnea will be addressed in respective separate decisions.)



REPRESENTATION

Appellant represented by:	Disabled American Veterans 


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran served on active duty from September 1990 to October 1992. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2004 and January 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. Effective September 2008, the Veteran is in receipt of a 100 percent combined schedular evaluation.

On June 12, 2003, the Veteran filed a claim of service connection for PTSD, which the RO denied in a July 2004 rating decision. The Veteran, represented by the Disabled American Veterans (DAV) appealed the denial of the claim for service connection for PTSD to the Board. During the pendency of that appeal, in September 2008, the Veteran filed a separate claim for service connection for depression, represented in that matter by an attorney who, by way of limiting his representation, indicated that he would not be assisting the Veteran in the claim for service connection for PTSD. 

In a January 2010 rating decision, the RO granted service connection for a major depressive disorder, assigning a 30 percent rating, effective July 15, 2009. The Veteran, through his attorney, appealed the initial rating assigned for the service-connected major depressive disorder and the effective date for the grant of service connection. In a February 2012 rating decision, the RO granted service connection for PTSD and assigned a 70 percent rating for PTSD with major depression, effective the date of submission of the claim, June 12, 2003.  

In December 2012, the Veteran's attorney appealed the issues of a higher initial rating and an earlier effective date for PTSD with major depression to the Board. In April 2014, the RO granted a maximum 100 percent for PTSD with major depression, effective March 20, 2014. In June 2014, the Veteran's attorney filed a notice, indicating that he was withdrawing as the Veteran's representative in the appeals regarding PTSD with major depression. Although the Veteran's attorney acted on the Veteran's behalf in appealing the initial rating and effective dates assigned for major depression, which the RO merged with the claim for PTSD, DAV was still on record as a representative for all matters regarding PTSD. As the Veteran's attorney has withdrawn his representation, the only representative of record regarding the issue of PTSD with major depression is DAV. 

The issue of a higher initial rating for bone spurs of the right foot is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. For the initial rating period under appeal, prior to March 20, 2014, the Veteran's PTSD with major depression has not manifested by symptomatology more nearly approximating total occupational and social impairment.

2. The Veteran's initial application for service connection for a psychiatric disorder, specifically PTSD, was received on June 12, 2003.


CONCLUSIONS OF LAW

1. For the initial rating period under appeal, prior to March 20, 2014, the criteria for a higher initial rating in excess of 70 percent for PTSD with major depression have not been approximated. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.125, 4.126(a), 4.130, Diagnostic Code 9440 (2014).

2. The criteria for an earlier effective date, prior to June 12, 2003, for the grant of service connection for PTSD with major depression have not been approximated. 38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.156(c), 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Introductory Matters

In this decision, the Board will discuss the relevant law that it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the United States Court of Appeals for the Federal Circuit (Federal Circuit) (as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issues under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. 
§ 7104(d) (West 2014); see also 38 C.F.R. § 19.7 (2014) (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts). 


Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

After the claims were received, the RO advised the Veteran by letters of the requirements for substantiating the claims, and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claims. As these are claims for a higher initial rating and an earlier effective date following the initial grant of service connection, once service connection is granted, the claim is substantiated and additional VCAA notice is not required; any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). The duty to notify is satisfied. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA's duty to assist under the VCAA includes helping claimants to obtain pertinent records. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's service, VA, and private treatment records. The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006). Appropriate VA medical inquiry was accomplished, and the VA medical examination reports and VA medical opinions are factually informed, medically competent, and responsive to the issues under consideration. Monzingo v Shinseki, 26 Vet. App. 97 (2012); Barr v. Nicholson, 21 Vet. App. 303 (2007). 


Analyses 

In all cases, the Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Gober, 125 F.3d 1477, 1481 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107. A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 
38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert, 1 Vet. App. at 49. The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996).




The Board has considered all evidence of record as it bears on the questions of a higher initial rating and an earlier effective date. See 38 U.S.C.A. § 7104(a) (West 2014) ("[d]ecisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 
38 U.S.C.A. § 5107(b) ("Secretary shall consider all information and lay and medical evidence of record in a case"). Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). 

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity. Individual disabilities are assigned separate Diagnostic Codes. 
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.20 (2013). When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes. Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3. 

A veteran's entire history is to be considered when making disability evaluations.
38 C.F.R. § 4.1. Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, as in this claim, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time. In such instances, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings. See Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's psychiatric disability, specifically PTSD with major depression, is evaluated under the General Rating Formula for Mental Disorders. See 38 C.F.R. 
§ 4.130, Diagnostic Code 9434. Under the General Rating Formula for Mental Disorders, a 70 percent evaluation is warranted where the evidence shows occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and an inability to establish and maintain effective relationships. 38 C.F.R. § 4.130, Diagnostic Code 9434. 

A 100 percent evaluation is warranted where the evidence shows total occupational and social impairment, with deficiencies such as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name. Id.

In adjudicating a claim for a higher disability rating, the VA adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment. In this decision, the Board considered the rating criteria in the General Rating Formula for Mental Disorders not as an exhaustive list of symptoms, but as mere examples of the type and degree of the symptoms, or effects, that would justify a particular rating. The Board has considered the symptoms indicated in the rating criteria as examples or symptoms "like or similar to" the Veteran's psychiatric disability symptoms in determining the appropriate schedular rating assignment, and, although noting which criteria have not been met, has not required the presence of a specified quantity of symptoms in the Rating Schedule to warrant the assigned rating for psychiatric disability. See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Global Assessment of Functioning (GAF) score is a scaled rating reflecting the psychological, social and occupational functioning on a hypothetical continuum of mental health-illness. Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994). See Carpenter v. Brown, 8 Vet. App. 240, 243 (1995). A GAF of 71 to 80 is defined as a situation where "if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork)." A GAF of 61 to 70 is defined as "some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships." A GAF of 51 to 60 is defined as "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)." A GAF of 41 to 50 is defined as "serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job, cannot work). A GAF of 31 to 40 is defined as "some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed adult avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school)." A GAF of 21 to 30 is defined as "behavior is considerably influenced by delusions or hallucinations or serious impairment, in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g., stays in bed all day, no job, home, or friends)." DSM-IV, at 32; Richard v. Brown, 9 Vet. App. 266, 267 (1996).

The GAF score and interpretations of the score are important considerations in rating a psychiatric disability. However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue. The GAF score must be considered in light of the actual symptoms of a Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).




PTSD with Depression

The Board finds that the weight of the evidence is against the Veteran's claim for a higher initial rating in excess of 70 percent for the Veteran's service-connected PTSD with major depression.

A 100 percent rating is granted if the Veteran's psychiatric disability symptomatology more nearly approximate total occupational and social impairment. For the period prior to March 20, 2014, the record indicates that the Veteran was employed for nearly all of that period, except for a period beginning in 2003 when the Veteran was out of work for a few years due to a work-related physical injury. While during the initial rating period, the Veteran reported experiencing verbal altercations with his coworkers, he denied undergoing any disciplinary procedures. The record indicates that the Veteran also experienced marital difficulties during that period, to include fights and arguments with his wife, but maintained their relationship and acted as father to their five children. The Veteran initially reported having few friends, but, by the end of the period under appeal, indicated that he had no friends. 

There is no doubt that these symptoms had a pronounced effect on his work capability and his social interaction, but these symptoms are not akin to those indicating "gross impairment" in functioning. The Veteran remained articulate, oriented, and capable of self care. While he was briefly unemployed, the record indicates that this was due to a physical, work-related and not a psychiatric disability. 

Such symptomatology manifests an inability to establish and maintain effective relationships, as listed in the criteria for the currently assigned 70 percent rating, but it does not more nearly approximate the total occupational and social impairment required for the next higher 100 percent rating. 

During the period under consideration, the Veteran regularly reported experiencing difficulty with his memory, to include an inability to remember recent conversations with his wife, names of coworkers with whom he had worked for years, and often the place to which he had been sent as part of his employment. Such symptomatology is indicative of short and long term memory loss, but does not more nearly approximate the memory loss for names of close relatives, own occupation, or own name listed in the criteria for the next higher 100 percent rating. 

The evidence for the applicable time period does not indicate that that the Veteran was a persistent danger to himself and others. Although the Veteran expressed anger and periodically acted out such anger, there is no evidence of his performing any acts of violence against another. The Veteran also reported having some passive suicidal ideation, but steadfastly indicated that he would not act on such thoughts due to his faith and family. 

Although the Veteran reported being both irritable and prone to anger, thereby demonstrating showing impaired judgment, the record does not indicate that the Veteran displayed the grossly inappropriate behavior listed as a criteria for the next higher rating. The Veteran also did not report experiencing hallucinations or delusions.

During the period under consideration, the Veteran reported experiencing extreme fatigue that caused him difficulty in understanding and retaining commands, both oral and written. However, in pleadings to VA filed during the period under consideration, the Veteran wrote coherently and, often, at length on behalf of his claims. The treatment records also indicated that the Veteran communicated well throughout the period with medical personnel in seeking treatment for his many disorders. The evidence of record for the period under consideration does not indicate that the Veteran's PTSD with major depression was manifested by symptomatology more nearly approximating gross impairment in thought processes or communication.





The Veteran's PTSD with depression was manifested by symptomatology such as depressed mood which affected his ability to function independently, appropriately, and effectively; anxiety; chronic sleep impairment; impairment of long and short term memory; flattened affect; circumstantial, circumlocutory, or stereotyped speech; difficulty in understanding complex commands; impaired judgment; an inability to establish and maintain effective relationships; some spatial disorientation, to include forgetting where he was during a work-related delivery; and impaired impulse control. Such symptoms usually are associated with ratings other than the maximum 100 percent rating, because, while indicative of moderate to severe impairment, they are not indicative of total occupational and social impairment. 

The Veteran also displayed an intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene). While this symptomatology is listed as a criterion for the 100 percent rating, the Veteran's totality of symptoms for the rating period under consideration do not more nearly approximate the total occupational and social impairment required for a next higher rating. 

The GAF scores for the period under consideration range from a low of 45, recorded in March 2011, to a high of 65, recorded in August 2008. Such scores are indicative of, at worse, severe impairment. For the entire rating period under appeal, the Veteran's GAF scores predominately do not indicate psychiatric symptomatology more nearly approximating the total impairment required for a next higher rating. 

As the preponderance of the evidence is against the granting of a rating in excess of 70 percent for a psychiatric disability for the entire increased rating period, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Gilbert, at 54-56.



Extraschedular Rating

The Board has considered whether referral for consideration of extraschedular ratings is warranted for the Veteran's PTSD with major depression. In exceptional cases, an extraschedular rating may be provided. 38 C.F.R. § 3.321 (2014). The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability. Thun v. Peake, 22 Vet. App. 111 (2008).

Under the law, if the criteria reasonably describe a veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. In the second step of the inquiry, however, if the schedular evaluation does not contemplate a veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. 3.321(b)(1) (stating that related factors include "marked interference with employment" and "frequent periods of hospitalization"). When the Rating Schedule is inadequate to evaluate a veteran's disability picture, and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step, specifically a determination of whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. Id. 

Regarding the Veteran's service-connected psychiatric disability, turning to the first step of the extraschedular analysis, for the entire increased rating period, the Board finds that all the symptomatology and impairment caused by the Veteran's psychiatric disability is specifically contemplated by the schedular rating criteria and no referral for extraschedular consideration is required. The schedular rating criteria, Diagnostic Code 9440, specifically provide for disability ratings based on a combination of history, symptoms, and clinical findings. In this case, considering the lay and medical evidence, during the increased rating period, the Veteran's psychiatric disability has been manifested by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood. 38 C.F.R. § 4.130, Diagnostic Code 9440. The levels of occupational and social impairment are also explicitly part of the schedular rating criteria.

Under Johnson  v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. The only symptoms reported by the Veteran were fully contemplated by the assigned ratings. Therefore, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

As the schedular evaluation contemplates the symptomatology of the Veteran's psychiatric disability, the Board need not determine whether there is an exceptional disability picture that exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. 3.321(b)(1). In the absence of evidence that the schedular rating criteria are inadequate to rate the Veteran's psychiatric disability, the Board is not required to remand these issues to the RO for the procedural actions outlined in 38 C.F.R. 3.321(b)(1). See also Bagwell v. Brown, 9 Vet. App. 237, 238-39 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).



Earlier Effective Date for PTSD

In general, the effective date of an evaluation and award of pension, compensation, or dependency, and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later. 38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400. The effective date for direct service connection is the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise, the effective date is the date of receipt of claim, or the date entitlement arose, whichever is the later. 38 C.F.R. § 3.400(b)(2)(i). The effective date of a claim received after a final disallowance is the date of receipt of the new claim or the date entitlement arose, whichever is later. 38 C.F.R. § 3.400(q)(1)(ii). The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 
38 U.S.C.A. § 5107. A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert, at 49. The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran was discharged from active duty on October 15, 1992. On June 23, 2003, the Veteran filed a claim for service connection for a psychiatric disorder, specifically for PTSD. The record contains no submissions from the Veteran dated prior to June 23, 2003 that could be construed as intent to file a claim for entitlement to service connection for a psychiatric disorder. As the Veteran filed the claim for service connection more than one year after his discharge from service, the earliest possible effective date for which service connection could be granted is the date of filing of the initial claim for service connection, specifically June 23, 2003. The Veteran's claim for an earlier effective date, prior to June 23, 2003, is denied. The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule. Gilbert, at. 49 (1990); 38 U.S.C.A. 
§ 5107(b) ; 38 C.F.R. § 3.102.


ORDER

A higher initial rating for posttraumatic stress disorder (PTSD) with major depression in excess of 70 percent prior to March 20, 2014 is denied. 

An effective date earlier, prior to June 12, 2003, for the grant of service connection for PTSD with major depression is denied. 


REMAND

In April 2004 VA treatment records, VA examiners noted that the Veteran was receiving treatment through workmen's compensation for a work-related physical injury. As those records might include physical examination reports, a remand is necessary to procure them for the record. 

Accordingly, the claim for an increased rating for bone spurs of the right foot is REMANDED for the following action:

1. Contact the Veteran and the Veteran's representative to obtain and associate with the claims file all outstanding medical records, to include any workmen's compensation records from 2003 to 2004. All records/responses received should be associated with the claims file. All efforts to obtain the records should be fully documented. Insure that the Veteran is provided with the necessary authorization and release forms to procure any outstanding records.

2. After completing the above, and any other development as may be indicated, this claim should be readjudicated based on the entirety of the evidence. If the claim remains denied, the Veteran and his representative should be issued a Supplemental Statement of the Case. An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


